This is a bill in equity for the condemnation of a motortruck under the authority of section 4778, Code, as amended by Gen. Acts 1927, p. 715.
The claim is made that the record does not show that it was illegally used for transporting liquor from one point in the state to another point within the state, though such allegation is made in the bill. When seized, the truck was loaded with prohibited liquor, and was traveling along a public highway in this state. It was therefore conveying such liquor from one point to another within the state, which was prima facie illegal. If it was being used to carry such liquor from Tennessee through Alabama to Florida, and for no other purpose, that finding was dependent upon the evidence of witnesses given ore tenus before the trial judge sitting without a jury and passing on the credibility of the evidence. While there was evidence which sustained the claim, its credibility was subject to the judgment of the trial *Page 392 
judge. He must have concluded that it was not satisfactory. When testimony is given and heard and considered by the trial judge passing on the facts, his conclusion has the same force as the verdict of a jury.
Thus considering this case, we do not think that the decree should be reversed.
Affirmed.
GARDNER, BOULDIN, and BROWN, JJ., concur.